Citation Nr: 0830515	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  04-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to restoration of service connection for 
hepatitis C, status post liver transplant.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for residuals of a 
laceration of the right little finger.

4.  Entitlement to service connection for residuals of an 
injury to the left foot.

5.  Entitlement to service connection for hearing loss in the 
left ear.

6.  Entitlement to an initial evaluation in excess of 40 
percent for hepatitis C, status post liver transplant.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in October 2002, the RO granted 
service connection for hepatitis C, status post liver 
transplant, and assigned a 40 percent evaluation for it, 
effective February 2001.  The veteran disagreed with the 
assigned evaluation.  In a rating decision dated in February 
2003, the RO denied service connection for lumbosacral 
strain, residuals of a laceration of the right little finger, 
residuals of a left foot injury, and for hearing loss in the 
left ear.  In addition, the RO proposed to sever service 
connection for hepatitis C.  The veteran was notified of this 
proposal and advised in a letter dated in February 2003 that 
he could submit evidence to show that the proposed severance 
action should not be taken.  The RO severed service 
connection, effective April 2004, in a December 2003 rating 
decision.  The veteran was informed of this action by letter 
dated in January 2004.  

The veteran's appeal of the severance was upheld by the Board 
in a January 2006 decision.  He then filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 14, 2008 Memorandum Decision, the Court reversed 
the Board's January 2006 determination and directed that the 
veteran's benefits be reinstated retroactive to the date of 
severance.  

The issues of entitlement to service connection for 
lumbosacral strain, residuals of a laceration to the right 
little finger, residuals of an injury to the left foot and 
hearing loss in the left ear, and the issue of entitlement to 
an initial evaluation in excess of 40 percent for hepatitis 
C, status post liver transplant are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A March 14, 2008 Memorandum Decision of the Court reversed 
the Board's January 2006 determination and directed that 
service connection for hepatitis C, status post liver 
transplant be reinstated retroactive to the date of 
severance.  


CONCLUSION OF LAW

Service connection for hepatitis C, status post liver 
transplant is restored.  38 C.F.R. § 3.105(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the fully favorable decision , the Board has 
found the evidence currently of record to be sufficient to 
establish the veteran's entitlement to the benefit sought on 
appeal.  Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

Turning to the merits, in its March 2008 decision, the Court 
noted that service connection for hepatitis C had been 
severed on the basis that the veteran had misused speed and 
that such misuse was the cause of his hepatitis C.  The Court 
concluded that there was "no plausible basis for the Board's 
finding that there was such a nexus, and that finding is 
clearly erroneous."  Accordingly, the Court reversed the 
Board's decision and remanded the claim with instructions to 
reinstate the veteran's benefits.  Accordingly, service 
connection for hepatitis C, status post liver transplant, is 
restored.  


ORDER

Service connection for hepatitis C, status post liver 
transplant, is restored.


REMAND

In its January 2006 decision, the Board noted that the 
veteran had submitted a notice of disagreement with the 
February 2003 rating decision that denied service connection 
for lumbosacral strain, residuals of a laceration of the 
right little finger, residuals of a left foot injury and 
hearing loss in the left ear.  It observed that the RO had 
not issued a statement of the case addressing these claims, 
and directed the RO to do so.  There is no indication in the 
record that the RO complied with this instruction.  The Board 
is obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court, which has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Board also points out that the veteran had filed a timely 
notice of disagreement with the 40 percent evaluation that 
had been assigned when service connection for hepatitis C was 
initially granted by the RO in the October 2002 rating 
action.  Since the RO immediately initiated the action that 
led to the severance, the appeal for an initial evaluation in 
excess of 40 percent was never adjudicated.  Indeed, the only 
statement of the case issued pertained to the severance of 
service connection.  The Court's March 2008 decision noted 
that the claim for a higher evaluation should be adjudicated.  

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the statement of the case, the claim should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should issue a statement of the 
case addressing the claims for a higher 
initial rating for hepatitis C, and 
service connection for lumbosacral 
strain, residuals of a laceration of the 
right little finger, residuals of an 
injury to the left foot, and hearing loss 
in the left ear.  The case should only be 
returned to the Board if a timely 
substantive appeal is received with 
regard to the claim(s).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


